DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Claims
Claims 5-8 and 15-18 are cancelled. Claims 1 and 11 are amended. Claims 1-4, 9-14, and 19-20 filed 2/9/21 are pending.
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/16/21 has been entered.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:

6. 	Claims 1-4, 9-14, and 19-20 are rejected are rejected under 35 U.S.C. 103(a) as being unpatentable over Mueller et al (2012/0039469) in view of Cowen et al (2014/0279309) and Mullen et al (2009/0159667).
Re Claims 1, 11: Mueller discloses comprising: 
a processor that generates bit sequences (see [0021] discloses processor);
a driver that generates a time-variable electrical signal (see [0213, 0251, 0514] disclose drivers);
an inductor that emits magnetic flux in response to the time-variable electric signal (see [0208] read inductive elements, [0566] being induced);
generating a bit sequence based on Track 2 data of a magnetic stripe card, the bit sequence including data for all fields of Track 2 (see [0161] discloses Track 2 data, [0023, 0030, 0034, 0284, 0290, 0297] discloses sequence); 
transmitting the bit sequence from the contactless payment device according to the selected transmission scheme as a series of magnetic-field pulses (see [0378] discloses electromagnetic pulses).
However, Mueller fails to disclose the following. Meanwhile, Cowen discloses:

each of the transmission schemes indicating at least one of a bit-rate or a bit sequence order for transmission (see [0090] discloses priority applications);
discloses selecting a transmission scheme from the priority information (see [0090] discloses reader picking highest priority application).
From the teaching of Cowen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mueller’s invention with Cowen’s disclosure of priority information in order “… for a plurality of successful payment device transactions… (see Cowen Abstract).”
However, Mueller and Cowen fail to disclose the following. Meanwhile, Mullen discloses selecting a transmission scheme from the priority information based on a geographical region of the contactless payment device (see [0043] based on readings, [0044] based on time or changed coding, [0049] based on use).
From the teaching of Mullen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mueller’s and Cowen’s inventions with Mullen’s disclosure of priority information based on geographical region in order to “… transmit information to a magnetic stripe reader… (see Mullen Abstract).”
Re Claims 2, 12: However, Mueller fails to disclose the following. Meanwhile, Cowen discloses wherein the priority information is set based on success rate for a geographical region (see [0027] discloses successful transactions). From the teaching of Cowen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify 
Re Claims 3, 13: However, Mueller fails to disclose the following. Meanwhile, Cowen discloses wherein updating the priority information based on the success rate (see [0147] discloses updating learning process). From the teaching of Cowen, it would have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify Mueller’s invention with Cowen’s disclosure of priority information in order “… for a plurality of successful payment device transactions… (see Cowen Abstract).”
Re Claims 4, 14: Mueller discloses wherein transmitting sequence comprises transmitting the bit sequence is in forward bit-order or reverse bit-order according to the transmission scheme (see [0123] discloses reverse encryption and engineering).
Re Claims 9, 19: Mueller discloses wherein: generating the bit sequence comprises including five start bits corresponding to a semicolon as a start character indicating a start of Track 2 content (see [0161] discloses Track 2 data, [0023, 0030, 0034, 0284, 0290, 0297] discloses sequence).
Re Claims 10, 20: Mueller discloses wherein: generating the second bit sequence comprises including five end bits corresponding to a question mark as an end character indicating an end of Track 2 content (see [0161] discloses Track 2 data, [0023, 0030, 0034, 0284, 0290, 0297] discloses sequence).
Response to Arguments
7.	Applicant's arguments filed 2/9/21 have been fully considered and are found to be moot in view of the new grounds of rejection.








Conclusion
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to FAWAAD HAIDER whose telephone number is (571)272-7178.  The examiner can normally be reached on Mon-Fri 8 AM to 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO-supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor Nathan Uber can be reached on 571-270-3923.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Fawaad Haider/
Examiner, Art Unit 3687